o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-135772-09 uil the honorable mark schauer member u s house of representatives west ganson jackson mi attention ------------- dear congressman schauer i am responding to your inquiry dated date on behalf of your constituent who intends to purchase a home with his brother your message indicated that your constituent but not his brother is eligible for the first-time_homebuyer credit he asked if he will qualify for the first-time_homebuyer credit if his brother co-signs the loan and is listed on the deed to the home a first-time_homebuyer is allowed a refundable tax_credit upon the purchase of a principal_residence if all applicable_requirements are met sec_36 of the internal_revenue_code the code for example the credit applies only if the taxpayer completes the purchase of a home on or after date and before date sec_36 of the code the credit equals percent of the purchase_price of the home but not more than dollar_figure the credit is reduced if the taxpayer’s modified_adjusted_gross_income magi exceeds dollar_figure and is reduced to dollar_figure if the taxpayer’s magi is dollar_figure or greater sec_36 of the code if two or more taxpayers who are not married purchase a principal_residence and otherwise satisfy the requirements of the first-time_homebuyer credit they can allocate the credit between them using any reasonable method a reasonable method is any method that does not allocate any portion of the credit to a taxpayer not eligible to claim the credit notice i r b your constituent if unmarried will be eligible to claim the credit equal to percent of the purchase_price of the home but not more than dollar_figure if he meets all of the requirements for the credit the fact that his conex-135772-09 brother who is not eligible for the credit co-signs the loan and is listed on the deed to the home does not change this result i hope this information is helpful if you have any questions please contact me or ------ ---------------------at ----- ------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
